DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,351,168 to Sicard, and in view of USPN 10,574,226 to Narayanasamy. 
As to claim 1, Sicard teaches an open circuit diagnosis apparatus for a motor drive circuit, the apparatus comprising: applied to a switching element of a motor drive circuit when the switching element is turned on; a body diode activation detection unit configured to detect whether a body diode of the switching element has been activated, which depends on an on/off state of the switching element; and a control unit configured to determine whether the motor drive circuit is in an open circuit state based on whether the body diode activation unit has been activated(fig. 1, col. 1: lines 39 – col. 3: lines 19 wherein apparatus and method are taught for using switching elements “30, 34, 36, 40, 50” and diodes “42, 54” for open circuit detection in a motor drive/control circuit).
Sicard does not teach a Miller plateau detection unit configured to detect whether there is a Miller plateau region in a gate voltage.
Narayanasamy teaches a Miller plateau detection unit configured to detect whether there is a Miller plateau region in a gate voltage(fig. 1c: “240”, col. 7: lines 23-48).
Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Narayanasamy into 

Sicard since Sicard suggests a motor control system and Narayanasamy suggests the beneficial 

use of a Miller plateau detection unit for a motor control system in the analogous art of motor 

control technology. 

The motivation for this comes from the fact that Narayanasamy teaches a Miller plateau detection unit for a motor control system which can be used to improve the motor control system disclosed by Sicard.
            As to claim 10, Sicard in view of Narayanasamy teaches the open circuit diagnosis apparatus according to claim 1, wherein said body diode activation detection unit is configured to detect an activation of a diode formed between a source and a drain of said switching element(Narayanasamy fig. 1b: “133”, “132”, col. 5: lines 5-50 wherein apparatus and method are taught for a diode and switching element control and detection).

Allowable Subject Matter
5. 	Claims 2-9, 11-12 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.
6.	Claims 13-15 are allowed.	
7.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 13: Checking via a control unit whether a pulse width of an output signal of a Miller plateau detection unit is smaller than a preset threshold value; if the pulse width of the output signal of the Miller plateau detection unit is smaller than the preset threshold value, checking via the control unit whether a body diode activation detection unit is in a deactivated state; and when the pulse width of the output signal of the Miller plateau detection unit is smaller than the preset threshold value and the body diode activation detection unit is in the deactivated state, determining via the control unit that the motor drive circuit is in the open circuit state including remaining claim limitations. 

                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,878,474 to Kezobo discloses a motor control system having open circuit detection functions.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846